Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 1 of 35

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT
SAN ANTONIO DIVISION

VIRGINIA SALDANA
Plaintiff

VS.
CIVIL NO.: 5:21-CV-424
99 CENTS ONLY STORES, LLC
99 CENTS ONLY STORES,
TEXAS, INC. AND 99 CENTS
ONLY STORE #2839
Defendants

OQ) TD) CO) CO) COD CO) CO) CO). CO). CED

DEFENDANT’S NOTICE OF REMOVAL

COMES NOW 99 CENTS ONLY STORES TEXAS INC. and 99
CENTS ONLY STORES LLC and the improperly named 99 CENTS ONLY
STORE #2839 and files this Notice of Removal pursuant to 28 U.S.C. §
1446 (a), and hereby remove this case from the 166 Judicial District
Court of Bexar County, Texas to the United States District Court for the
Western District of Texas.

Defendant demands a jury trial on all issues in the case.

Defendants have denied the claims and damages alleged in
Plaintiffs Original Petition and file this notice without waiving any
claims, defenses, exceptions or obligations that may exist in its favor in

State or Federal Court.
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 2 of 35

I.
INTRODUCTION

99 CENTS ONLY STORES TEXAS INC. and 99 CENTS ONLY
STORES LLC and the improperly named 99 CENTS ONLY STORE #2839
are the named Defendants in a civil action commenced on March 31,
2021 in the 166th Judicial District Court of Bexar County, Texas. The
Cause No. of that case is 2021CI06190 and the style is Virginia Saldana
v. 99 Cents Only Stores, LLC, 99 Cents Only Stores Texas, Inc. and 99
Cents Only Store #2839. (Hereinafter referred to as the State Court
Action.) There is no legal entity known as 99 Cents Only Store #2839
and Defendant has affirmatively pled that defense in the State Court
Action.

Copies of all pleadings and orders served in the State Court action
are attached along with an index of the State Court documents.

The address for the Judicial District Court is: Bexar County
Courthouse, 100 Dolorosa, 2"4 Floor, San Antonio, Texas 78205.

Plaintiff in the State Court action is Virginia Saldana and her
attorney is Erin Anderson Spencer, 4416 Ramsgate, Suite 202, San
Antonio, Texas 78230. Telephone No. (210) 699-0004, Fax (210) 699-

0005 and Email: erin@spencerandersonfirm.com.
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 3 of 35

Defendants in the case are represented by Michael J. Griffin, III,
Griffin & Griffin, 3003 South Loop West, Suite 206, Houston, Texas 77054,
Tel. 713/228-6568, Email: Michael@griffinandgriffin.us; E-service:
eservice@griffinandgriffin.us; SBN: 08463020.

There are no other parties to this civil action.

I.
BASIS FOR REMOVAL

Defendants filed an Answer and an Amended Answer in the State
Court Action.

The lawsuit was filed on March 31, 2021 and the Defendants were
served on or about April 1, 2021. This Notice of Removal is filed within
thirty (30) days of receipt of the citation and petition and is timely filed
pursuant to 28 U.S.C. §1446 (b).

A. Diversity of Citizenship
1. The district courts of the United States have original jurisdiction
of this action based on diversity of citizenship among the parties. Each
defendant is now and was at the time this action was filed diverse in
citizenship from the Plaintiff. Plaintiff is or was at the time the suit was
filed a citizen of the State of Texas.

In her petition Plaintiff alleges all of the named Defendants are

foreign entities.
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 4 of 35

2. 99 Cents Only Stores Texas Inc. is a Delaware corporation and 99
Cents Only Stores, LLC is a California Corporation. 99 Cents Store
#2839 is not a legal entity. As such, Defendants are now and at the time
this lawsuit was commenced, citizens of a state other than Texas.
B. Amount in controversy in this action

Exclusive of interest and costs the amount in controversy exceeds
the sum of $75,000.00. In her petition Plaintiff is asking for over
$1,000,000.00 in damages.

Removal of the State Court Action is proper pursuant to 28 U.S.C.
§1441 since it is a civil action brought in the State Court and the Federal
District Court has original jurisdiction over the subject matter under 28
U.S.C. §1332(a) as Plaintiff and Defendants are diverse in citizenship.

WHEREFORE PREMISES CONSIDERED Defendants respectfully
pray that the Court, pursuant to the statutes and in conformity with
the requirements set forth in 28 U.S.C. §1446, remove this action from
the 166 Judicial District Court in Bexar County, Texas to this

Honorable Court in the Western District of Texas.
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 5 of 35

Respectfully submitted,

Date: 04/28/2021

* Mikal Cniffin a

MICHAEL J. GRIFFIN III

SBN: 08463020

FEDERAL I.D. NO. 9661
GRIFFIN & GRIFFIN

3003 South Loop West, Suite 206
Houston, Texas 77054-1372
(713) 228-6568 Tel.

(713) 228-9900 Fax.
Michael@eriffinandgriffin.us

 

ATTORNEY FOR DEFENDANTS

99 CENTS ONLY STORES TEXAS
INC. and 99 CENTS ONLY STORES
LLC and the improperly named 99
CENTS ONLY STORE #2839

CERTIFICATE OF SERVICE

 

I hereby certify that a true and correct copy of the foregoing
document has been forwarded to the following counsel of record by
certified mail, return receipt requested, e-service, e-mail, facsimile
transmission, and/or hand delivered by messenger, on this the 28th day of
April 2021.

Erin Anderson Spencer

SBN: 24104963
Erin@spencerandersonfirm.com
4416 Ramsgate, Suite 202

San Antonio, Texas 78230

Tel. 210/699-0004

Fax. 210/699-0005

Date: 04/28/2021

7, Wo fow 4 2 “ piper J
MICHAEL J. GRIFFIN, III

 
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 6 of 35

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT
SAN ANTONIO DIVISION

VIRGINIA SALDANA
Plaintiff

VS.
CIVIL NO.: 5:21-CV-424
99 CENTS ONLY STORES, LLC
99 CENTS ONLY STORES,
TEXAS, INC. AND 99 CENTS
ONLY STORE #2839
Defendants

 

CN) GN) GO) COD CO) CO) CO) CO) CO) CE

CERTIFICATE OF INTERESTED PERSONS

Pursuant to Fed. R. Civ. P.7.1 99 CENTS ONLY STORES TEXAS
INC. and 99 CENTS ONLY STORES LLC and the improperly named 99
CENTS ONLY STORE #2839, Defendants provides the following
information:

For a nongovernmental corporate party, the name(s) of its parent
corporation and any publicly held corporation that owns 10% or more of
its stock: ARES MANAGEMENT and CPP INVESTMENT BOARD.

A complete list of all persons, associations of persons, firms, part-
nerships, corporations, guarantors, insurers, affiliates, parent or subsid-
iary corporations, or other legal entities that are financially interested in

the outcome of the case:
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 7 of 35

99 CENTS ONLY STORES TEXAS INC. and 99 CENTS ONLY

STORES LLC and the improperly named 99 CENTS ONLY STORE

#2839, Defendants, Michael J. Griffin, III - Defendant’s Attorney;

VIRGINIA SALDANA - Plaintiff, Erin Anderson Spencer -— Plaintiff’s

Attorney.

Respectfully submitted,
Date: 04/28/2021

Mikel fe Cree.

 

MICHAEL J. GRIFFIN III

SBN: 08463020

FEDERAL I.D. NO. 9661
GRIFFIN & GRIFFIN

3003 South Loop West, Suite 206
Houston, Texas 77054-1372
(713) 228-6568 Tel.

(713) 228-9900 Fax.
Michael@griffinandgriffin.us

ATTORNEY FOR DEFENDANTS

99 CENTS ONLY STORES TEXAS
INC. and 99 CENTS ONLY STORES
LLC and the improperly named 99
CENTS ONLY STORE #2839
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 8 of 35

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing
document has been forwarded to the following counsel of record by
certified mail, return receipt requested, e-service, e-mail, facsimile
transmission, and/or hand delivered by messenger, on this the 28th day of
April 2021.

Erin Anderson Spencer

SBN: 24104963
Erin@spencerandersonfirm.com
4416 Ramsgate, Suite 202

San Antonio, Texas 78230

Tel. 210/699-0004

Fax. 210/699-0005

Date: 04/28/2021
; Witt fi Cnifin A
MICHAEL J. GRIFFIN, II

 
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 9 of 35

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT
SAN ANTONIO DIVISION

VIRGINIA SALDANA
Plaintiff

VS.
CIVIL NO.: 5:21-CV-424
99 CENTS ONLY STORES, LLC
99 CENTS ONLY STORES,
TEXAS, INC. AND 99 CENTS
ONLY STORE #2839
Defendants

CO) CO) CO) CO) CO) CO) CO) CO) CO) CO)

LIST OF COUNSEL OF RECORD
Plaintiff in the State Court Action is Virginia Saldana and her attorney
is Erin Anderson Spencer, SBN: 24104963,
Erin@spencerandersonfirm.com, 4416 Ramsgate, Suite 202, San
Antonio, Texas 78230, Tel. 210/699-0004, Fax. 210/699-0005.
Ryan Orsatti, SBN: 24088910, 4634 De Zavala Rd., San Antonio, Texas
78249, Tel. 210/525-1200, ryan@ryanorsattilaw.com.

99 CENTS ONLY STORES TEXAS INC. and 99 CENTS ONLY
STORES LLC and the improperly named 99 CENTS ONLY STORE #2839
are represented by Michael J. Griffin, HI, SBN: 08463020, GRIFFIN &
GRIFFIN, 3003 South Loop West, Suite 206, Houston, Texas 77054, Tel.

713/228-6568, Fax. 713/228-9900, Michael@griffinandgriffin.us.
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 10 of 35

Respectfully submitted,
Date: 04/28/2021

Micka fo Giffen

 

MICHAEL J. GRIFFIN III

SBN: 08463020

FEDERAL I.D. NO. 9661
GRIFFIN & GRIFFIN

3003 South Loop West, Suite 206
Houston, Texas 77054-1372
(713) 228-6568 Tel.

(713) 228-9900 Fax.
Michael@griffinandgriffin.us

ATTORNEY FOR DEFENDANTS

99 CENTS ONLY STORES TEXAS
INC. and 99 CENTS ONLY STORES
LLC and the improperly named 99
CENTS ONLY STORE #2839

CERTIFICATE OF SERVICE

 

I hereby certify that a true and correct copy of the foregoing
document has been forwarded to the following counsel of record by
certified mail, return receipt requested, e-service, e-mail, facsimile
transmission, and/or hand delivered by messenger, on this the 28th day of
April 2021.

Erin Anderson Spencer

SBN: 24104963
Erin@spencerandersonfirm.com
4416 Ramsgate, Suite 202

San Antonio, Texas 78230

Tel. 210/699-0004

Fax. 210/699-0005

Date: 04/28/2021

 

MICHAEL J. GRIFFIN, HI
10
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 11 of 35

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT
SAN ANTONIO DIVISION

VIRGINIA SALDANA
Plaintiff

VS.
CIVIL NO.: 5:21-CV-424
99 CENTS ONLY STORES, LLC
99 CENTS ONLY STORES,
TEXAS, INC. AND 99 CENTS
ONLY STORE #2839
Defendants

MO) CO) CO) TH) CD CM) CO) CM) (HM) CO

INDEX OF DOCUMENTS TO BE FILED WITH NOTICE OF REMOVAL
1. Plaintiffs Original Petition;

2. Citation and Notice of Service of Process on 99 Cents Only Stores
Texas, Inc. and 99 Cents Only Stores, LLC in Cause No. 2021CI06190;

3. Service of Process Transmittal showing service of process by
Certified Mail on April 6, 2021;

4. Defendant’s Original Answer filed on March 31, 2021;
5. Defendant’s Amended Original Answer filed April 23, 2021;

6. Defendant’s Notice of Removal.

11
 

 

Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 12 of 35
oD 2 CITS CML
3/31/2021 6:04 PM
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Victoria Angeles

1

CAUSENo, 22210106190

VIRGINIA SALDANA IN THE DISTRICT COURT
PLAINTIFF.

VS.

166th_ JUDICIAL DISTRICT
99 CENTS ONLY STORES, LLC, 99
CENTS ONLY STORES TEXAS, INC.,
AND 99 CENTS ONLY STORE #2839,
DEFENDANT.

MONA OO) 10240)

BEXAR COUNTY, TEXAS

 

PLAINTIFF’S ORIGINAL PETITION,
WITH REQUEST FOR DISCLOSURE

 

TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES Virginia Saldana, hereinafter referred to by name or as Plaintiff,
and complains of Defendant, 99 CENTS ONLY STORES, LLC, 99 CENTS ONLY
STORES TEXAS, INC., AND 99 CENTS ONLY STORE #28339, hereinafter referred to
by name or as Defendant, and for cause of action would respectfully show unto the

Court as follows:

I.
DISCOVERY CONTROL PLAN

1. Plaintiff intends that discovery be conducted under LEVEL 3 of RULE 190 of the

TEXAS RULES OF CiviL PROCEDURE.

PARTIES
2. Plaintiff, Virginia Saldana, resides in San Antonio, Bexar County, Texas.
3. The last three numbers of Virginia Saldana, social security number are 993.

4. Defendant, 99 CENTS ONLY STORES, LLC, a Foreign Limited Liability

SALDANA V. 99 CENTS ONLY STORES, LLC, ET ALPAGE I OF 13
Plaintiffs Original Petition, and TRCP 193.7 Notice.

 

 
 

 

Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 13 of 35

Company and may be served pursuant to sections 5.201 and 5.255 of the Texas
Business Organizations Code by serving the registered agent of the corporation, Ct
Corporation System at 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136. Service of
said Defendant as described above can be affected by certified mail, return receipt
requested.

2) Defendant, 99 CENTS ONLY STORES TEXAS, INC., a Foreign For-Profit
Corporation and may be served pursuant to sections 5.201 and 5.255 of the Texas
Business Organizations Code by serving the registered agent of the corporation, Ct
Corporation System at 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136. Service of
said Defendant as described above can be affected by certified mail, return receipt
requested.

6. Defendant, 99 CENTS ONLY STORE #2839, a Foreign Limited Liability
Company and may be served pursuant to sections 5.201 and 5.255 of the Texas
Business Organizations Code by serving the registered agent of the corporation, Ct
Corporation System at 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136. Service of

said Defendant as described above can be affected by certified mail, return receipt

requested.

JURISDICTION AND VENUE
7. Defendant, 99 CENTS ONLY STORES, LLC, is a Foreign Limited Liability
Company, and may be served pursuant to sections 5.201 and 5.255 of the Texas
Business Organizations Code by serving the registered agent of the corporation, Ct
Corporation System at 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136. Service of

said Defendant as described above can be affected by certified mail, return receipt

 

 
 

———

Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 14 of 35

requested.

8. Defendant, 99 CENTS ONLY STORES TEXAS, INC., is a Foreign For-Profit
Corporation and may be served pursuant to sections 5.201 and 5.255 of the Texas
Business Organizations Code by serving the registered agent of the corporation, Ct
Corporation System at 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136. Service of
said Defendant as described above can be affected by certified mail, return receipt
requested.
9. Defendant, 99 CENTS ONLY STORE #2839, is a Foreign Limited Liability
Company and may be served pursuant to sections 5.201 and 5.255 of the Texas
Business Organizations Code by serving the registered agent of the corporation, Ct
Corporation System at 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136. Service of
said Defendant as described above can be affected by certified mail, return receipt
requested.
10. The subject matter in controversy is within the jurisdictional limits of this court.
11. Plaintiff seeks:

a. Any monetary relief of over $1,000,000.00 including damages of
any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees.
12. This court has jurisdiction over Defendant(s), 99 CENTS ONLY STORES, LLC,
99 CENTS ONLY STORES TEXAS, INC., and 99 CENTS ONLY STORE #2839,
because said Defendant purposefully availed itself of the privilege of conducting
activities in the State of Texas and established minimum contacts sufficient to confer
jurisdiction over said Defendant, and the assumption of jurisdiction over Defendant(s),
99 CENTS ONLY STORES, LLC, 99 CENTS ONLY STORES TEXAS, ING., and 99

SALDANA V, 99 CENTS ONLY STORES, LLC, ET ALPAGE 3 OF 13
Plaintiffs Original Petition, and TRCP 193.7 Notice.

 

 
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 15 of 35

CENTS ONLY STORE #2839, will not offend traditional notions of fair play and
substantial justice and is consistent with the constitutional requirements of due process.
13. Plaintiff would show that Defendant(s), 99 CENTS ONLY STORES, LLC, 99
CENTS ONLY STORES TEXAS, INC., and 99 CENTS ONLY STORE #2839 had
continuous and systematic contacts with the state of Texas sufficient to establish
general jurisdiction over said Defendant.

14. Defendant(s), 99 CENTS ONLY STORES, LLC, 99 CENTS ONLY STORES
TEXAS, INC., and 99 CENTS ONLY STORE #2839 is engaged in the conduct of
providing consumer products, groceries, and services to the public in the State of
Texas. Specifically, the Defendant(s) operate a store located at 2942 Old Thousand
Oaks Dr., San Antonio, Texas 78247.

15. Venue in Bexar County is proper in this cause under Section 15.002(a)(1) of the
Texas Civil Practice and Remedies Code because all or a substantial part of the events
or omissions giving rise to this lawsuit occurred in this county.

IV.
MISNOMER

16. In the event any parties are misnamed or not included herein, it is Plaintiffs
contention that such was a “misnomer” and/or such parties are/were “alter egos” of
parties named herein. In the event that the true parties are misidentified, Plaintiff hereby

asserts reliance upon the doctrine of misidentification.

V.
FACTS

17. At all times material hereto, Defendant(s), 99 CENTS ONLY STORES, LLC, 99

CENTS ONLY STORES TEXAS, INC., and 99 CENTS ONLY STORE #2839 had
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 16 of 35

control over of the premises located at 2942 Old Thousand Oaks Dr., San Antonio,
Texas 78247.

18. Plaintiff, Virginia Saldana, entered upon said premises for the purpose of
shopping for consumer goods in the Defendant's facilities. Plaintiff entered on the said
property of Defendant at the invitation of Defendant to engage in the act of purchasing
consumer goods and/ or services in the facilities.

19. On 04/29/2019 date, Plaintiff, Virginia Saldana, entered the property of the
Defendant(s), parked her car and began walking to the front door of the store.

20. ‘Plaintiff was injured when without warning she took a step into a dangerously
concealed deep hole created by the Defendant's removal of a cement base which
supported a light pole. This unfiled hole was not visible to the Plaintiff because it was
concealed by grassy vegetation growing inside it and left unmarked by the defendant.
21. Plaintiffs bodily injuries occurred as a direct result of and were proximately
caused by the dangerous condition described above, which Defendant's knew or, in the
exercise of ordinary care, should have known existed.

Vi.
CAUSES OF ACTION

A. NEGLEGANCE
22. At all times mentioned herein, Defendant(s), 99 CENTS ONLY STORES, LLC,
99 CENTS ONLY STORES TEXAS, INC., and 99 CENTS ONLY STORE #2839
operated the property in question, located at 2942 Old Thousand Oaks Or., San
Antonio, Texas 78247.
23. At all times mentioned herein, Defendant(s), 99 CENTS ONLY STORES, LLC,

99 CENTS ONLY STORES TEXAS, INC., and 99 CENTS ONLY STORE #2839, had

SALDANA V. 99 CENTS ONLY STORES, LLC, ET ALPAGE $5 OF 13
Plaintiffs Original Petition, and TRCP 193.7 Notice.
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 17 of 35

such control over the premises in question that Defendants owed certain duties to
Plaintiff, the breach of which proximately caused the injuries set forth herein.
24. Defendant(s), 99 CENTS ONLY STORES, LLC, 99 CENTS ONLY STORES
TEXAS, INC., and 99 CENTS ONLY STORE #2839 agents, servants, and employees
negligently permitted a hazard to exist and negligently or willfully allowed such condition
to continue, and negligently or willfully failed to warn Plaintiff of the condition of the area.
Defendant(s), 99 CENTS ONLY STORES, LLC, 99 CENTS ONLY STORES TEXAS,
INC., and 99 CENTS ONLY STORE #2839, Defendant's agents, servants, and
employees knew, or should have known, and that there was likelihood of a person being
injured as occurred to Plaintiff.
25. At all times pertinent herein, Defendant(s), 99 CENTS ONLY STORES, LLC, 99
CENTS ONLY STORES TEXAS, INC., and 99 CENTS ONLY STORE #2839 and any of
Defendant's agents, who were acting in the scope of their employment, had a duty to
exercise the degree of care to avoid harm to others under circumstances similar to
those described herein. Plaintiffs injuries were proximately caused by Defendant's
negligent, careless and reckless disregard of said duty. The negligent, careless and
reckless disregard of duty by Defendant, consisted of, but is not limited to, the following
acts and omissions:
A. In that Defendant(s), 99 CENTS ONLY STORES, LLC, 99 CENTS

ONLY STORES TEXAS, INC., and 99 CENTS ONLY STORE

#2839, failed to keep a proper lookout for Plaintiffs Safety that

would have been maintained by a person of ordinary prudence

under the same or similar circumstances, and had a duty to inspect
the premises;

B. In that Defendant(s), 99 CENTS ONLY STORES, LLC, 99 CENTS
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 18 of 35

B.

26.

ONLY STORES TEXAS, INC., and 99 CENTS ONLY STORE
#2839, failed to maintain the premises in an effort to avoid the
injuries complained of creating a condition that posed an
unreasonable risk of harm;

in that Defendant(s), 99 CENTS ONLY STORES, LLC, 99 CENTS
ONLY STORES TEXAS, INC., and 99 CENTS ONLY STORE
#2839, failed to exercise reasonable care to eliminate or reduce the
risk of harm as a person using ordinary prudent care would have
done;

In that Defendant(s), 99 CENTS ONLY STORES, LLC, 99 CENTS
ONLY STORES TEXAS, INC., and 99 CENTS ONLY STORE
#2839, in a deficient manner ignored a dangerous condition that
existed on the premises;

In that Defendant(s), 99 CENTS ONLY STORES, LLC, 99 CENTS
ONLY STORES TEXAS, INC., and 99 CENTS ONLY STORE
#2839, failed to use such reasonable care as would be expected
would by a person of ordinary prudence under the same or similar
circumstances and that failure of care caused injuries to another.

NEGLIGENT ACTIVITY

In that Defendant(s), 99 CENTS ONLY STORES, LLC, 99 CENTS

ONLY STORES TEXAS, INC., and 99 CENTS ONLY STORE #2839. engaged in

malfeasance by acting in affirmative contemporaneous conduct resulting in the injury of

the Plaintiff by or as a concomitant result of the activity itself. Olivo, 952 S.W.2d at 527.

Keetch v. Kroger Co., 845 S.W.2d 262,264 (Tex. 1992)

Cc.

27.

RESPONDEAT SUPERIOR

At all times mentioned herein, Defendant(s), 99 CENTS ONLY STORES, LLC, 99

CENTS ONLY STORES TEXAS, INC., and 99 CENTS ONLY STORE #2839, owned the

property in question, known as 2942 Old Thousand Oaks Dr., San Antonio, Texas 78247.

SALDANA V. 99 CENTS ONLY STORES, LLC, ET ALPAGE 7 OF 13
Plaintiffs Original Petition, and TRCP 193.7 Notice.
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 19 of 35

 

28. At all times mentioned herein, Defendant(s), 99 CENTS ONLY STORES, LLC,
-99 CENTS ONLY STORES TEXAS, INC., and 99 CENTS ONLY STORE #2839, had
such control over the premises in question that Defendant(s), 99 CENTS ONLY
STORES, LLC, 99 CENTS ONLY STORES TEXAS, INC., and 99 CENTS ONLY
STORE #2839, owed certain duties to Plaintiff, the breach of which proximately caused
the injuries set forth herein.
29. Defendant(s), 99 CENTS ONLY STORES, LLC, 99 CENTS ONLY STORES
TEXAS, INC., and 99 CENTS ONLY STORE #2839, Defendant's agents, servants, and
employees negligently, during business hours and negligently or willfully allowed a
hazardous condition to exist, such condition to continue and negligently or willfully failed
to warn Plaintiff of the condition. This condition existed despite the fact that
Defendant(s), 99 CENTS ONLY STORES, LLC, 99 CENTS ONLY STORES TEXAS,
INC., and 99 CENTS ONLY STORE #2839, or Defendant's agents knew or should have
known of the existence of the aforementioned condition and that there was likelihood of
a person being injured as occurred to Plaintiff.
30. Furthermore, Plaintiff would show the court that the condition which caused harm
to the Plaintiff was the result of negligent actions by an employee of the Defendant and
such actions constituted a negligent and contemporaneous activity. In a premises-
liability case, the landowner owes the invitee two duties: a duty to keep the premises
reasonably safe and a duty not to injure the invitee through contemporaneous negligent
activity as seen in the present case. See, e.g., State v. Shumake, 199 S.W.3d 279, 284
(Tex. 2006).

D. PREMISES LIABILITY

 
 

 

Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 20 of 35

31. At all times pertinent herein, Defendant(s), 99 CENTS ONLY STORES, LLC, 99
CENTS ONLY STORES TEXAS, INC., and 99 CENTS ONLY STORE #2839, and any
of Defendant's agents, who were acting in the scope of their employment, were guilty of

negligent conduct toward the Plaintiff in:

A. Failing to properly inspect and maintain the parking area in
question to discover the dangerous condition;

B. Failing to maintain the parking area in a reasonably safe condition;

C. Failing to give adequate and understandable warnings to Plaintiff of
the unsafe condition of the parking area:

D. Failing to give warnings to Plaintiff of the unsafe condition:

E. Failing to address the conditions caused by the Defendant which

resulted in the Plaintiffs injuries.
Vil.
PROXIMATE CAUSE
32. Each and every, all and singular of the foregoing acts and omissions, on the part
of Defendant(s), taken separately and/or collectively, constitute a direct and proximate

cause of the injuries and damages set forth below.

VII.
EXEMPLARY DAMAGES

33. Defendant(s), 99 CENTS ONLY STORES, LLC, 99 CENTS ONLY STORES
TEXAS, INC., and 99 CENTS ONLY STORE #2839, acts or omissions described
above, when viewed from the standpoint of Defendant(s), 99 CENTS ONLY STORES,
LLC, 99 CENTS ONLY STORES TEXAS, INC., and 99 CENTS ONLY STORE #2839,
at the time of the act or omission, involved an extreme degree of risk, considering the
probability and magnitude of the potential harm to Plaintiff and others. Defendant(s), 99

SALDANA V. 99 CENTS ONLY STORES, LLC, ET ALPAGE 9 OF 13
Plaintiffs Original Petition, and TRCP 193.7 Notice.

 

 

 
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 21 of 35

CENTS ONLY STORES, LLC, 99 CENTS ONLY STORES TEXAS, INC., and 99
CENTS ONLY STORE #2839, had actual, subjective awareness of the risk involved in
the above described acts or omissions, but nevertheless proceeded with conscious
indifference to the rights, safety, or welfare of Plaintiff and others.
34. Based on the facts stated herein, Plaintiff requests exemplary damages be
awarded to Plaintiff from Defendant(s), 99 CENTS ONLY STORES, LLC, 99 CENTS
ONLY STORES TEXAS, INC., and 99 CENTS ONLY STORE #2839.
IX.

DAMAGES FOR PLAINTIFF
35. As a direct and proximate result of the occurrence made the basis of this lawsuit,
and Defendants acts as described herein, Piaintiff was caused to suffer grievous injuries
to her knees, legs, hands, arms, back and neck, and to endure anxiety, pain, and illness
resulting in damages more fully set forth below.
36. Asa direct and proximate result of the occurrence made the basis of this lawsuit,
Plaintiff has incurred the following damages:

a. Reasonable medical care and expenses in the past. Plaintiff, incurred
these expenses for the necessary care and treatment of the injuries
resulting from the accident complained of herein and such charges are
reasonable and were usual and customary charges for such services in
the county they were incurred; ®

b. Reasonable and necessary medical care and expenses, which will, in all
reasonable probability, be incurred in the future;

c. Physical pain and suffering in the past;

 

 
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 22 of 35

37.

k.

Physical pain and suffering, which will, in all reasonable probability, be
suffered in the future;

Physical impairment in the past:

Physical impairment which will, in all reasonable probability, be suffered in
the future;

Loss of wages in the past;

Loss of earning capacity which will, in all reasonable probability, be
incurred in the future;

Mental anguish in the past;

Mental anguish which will, in all reasonable probability, be suffered in the
future;

Fear of future disease or condition;

Disfigurement; and,

m. Cost of medical monitoring and prevention in the future.

By reason of the above, Plaintiff has suffered losses and damages and is entitled

to monetary relief of over $1,000,000.00 including damages of any kind, penalties,

costs, expenses, pre-judgment interest, and attorney fees in a sum within the

jurisdictional limits of the Court.

38.

x.
PREJUDGMENT AND POST-JUDGMENT INTEREST

Plaintiff further requests both pre-judgment and post-judgment interest on all

damages as allowed by law.

Xil.

SALDANA V. 99 CENTS ONLY STORES, LLC, ET ALPAGE II OF 13
Plaintiffs Original Petition, and TRCP 193.7 Notice.

 
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 23 of 35

JURY DEMAND
39. In accordance with Rule 216 of the Texas Rules of Civil Procedure, Plaintiff

hereby makes application for a jury trial and requests that this cause be set on the
Court's Jury Docket. Plaintiff acknowledges payment this date of the required jury fee.

XI.
NOTICE OF SELF AUTHENTICATION

40. Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Defendants are
hereby noticed that the production of any document in response to written discovery

authenticates the document for use against that party in any pretrial proceeding or at

trial.

PRAYER

WHEREFORE, PREMISES CONSIDERED, Piaintiff, respectfully prays that the
Defendant be cited to appear and answer herein, and that upon a final hearing of the
cause, judgment be entered for the Plaintiff against Defendant for damages in an
amount within the jurisdictional limits of the Court; together with pre-judgment interest
(from the date of injury through the date of judgment) at the maximum rate allowed by
law; post-judgment interest at the legal rate, costs of court; and such other and further
relief to which the Plaintiff may be entitled at law or in equity, including, but not limited

to:

Pain and suffering in the past;
Pain and suffering in the future;
Mental anguish in the past:
Mental anguish in the future;

Past medical expenses:

oak WN a

Future medical expenses;

 
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21

10.
11.
12.
13.
14.
15.
16.
17.
18.

Physical impairment in the past:
Physical impairment in the future;
Physical disfigurement in the past:
Physical disfigurement in the future;
Lost wages in the past;

Lost future wages;

Loss of future wage-earning capacity;
Exemplary Damages;

Loss of use;

Property Damage;

Pre-judgment interest:
Post-judgment interest.

 

Page 24 of 35

RESPECTFULLY SUBMITTED,

/S/ ERIN ANDERSON SPENCER

By:
_Jason C. Spencer

Texas Bar No. 24053488
Email: Jason@spencerandersonfirm.com

_Travis R. Anderson

Texas Bar No. 24080770

Email: Travis@spencerandeisonfirm com
X Erin Anderson Spencer

Texas Bar No. 24104963

Email: Erin@spencerandersonfirm.com
4416 Ramsgate, Suite 202

San Antonio, TX 78230

Tel. (210) 699-0004
Fax. (210) 699-0005
Attorncy for Plaintiff

PLAINTIFF HEREBY DEMANDS TRIAL BY JURY

SALDANA ¥, 99 CENTS ONLY STORES, LLC, ET ALPAGE 13 OF 13
Plaintiffs Original Petition, and TRCP 193.7 Notice.

 
 

 

Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 25 of 35

CERTIFIED MAIL #70201290000217070408 Bill He fipt Peat Ete BRAC | |

“ Case Number: 2021-Cl-06190 Eseteieeaey, “gcer!
VIRGINIA SALDANA
" IN THE DISTRICT COURT
166th JUDICIAL DISTRICT
99 CENTS ONLY STORE LLC ET AL BEXAR COUNTY, TEXAS
(Note: Attached document may contain additional litigants), CIT. ATION
"THE STATE OF TEXAS”

DIRECTED TO: 99 CENTS ONLY STORE LLC

BY SERVING ITS REGISTERED AGENT, CT CORPORATION SYSTEM
1999 BRYAN ST 900
DALLAS TX 75201-3140

“You have been sued. You may employ an attomey. If you or your attomey do not file a written answer with the clerk who issued this citation by
10:00 a.m. on the Monday next following the expiration of twenty days after you were served this CITATION and PETITION, a default judgment
may be taken against you. In addition to filing a written answer with the clerk, you may be required to make initial disclosures to the other parties of
this suit. These disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out more al
TexasLawHelp.org." Said ORIGINAL PETITION , WITH REQUEST FOR DISCLOSURE was filed on the 31st day of March, 2021.

ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 1ST DAY OF April A.D., 2021.

ERIN ANDERSON SPENCER Mary Angie Garcia
A Y ] Bexar County District Clerk
4416 RAMSGATE 202 101 W. Nueva, Suite 217

SAN ANTONIO, TX 78230 San Antonio, Texas 78205

 

By : Ana Cortiyo, Deputy

VIRGINIA SALDANA i Case Number: 2021-C1-66190
vs Officer's Return Court:166th Judicial District Court

99 CENTS ONLY STORE LLC ET AL

Came to hand on the 1st day of April 2021, A.D., at 9:11 o'clock A.M. and EXECUTED (NOT EXECUTED) by CERTIFIED MAIL, on the
day of 20___,_-by deilvering to: at 1999 BRYAN ST 900
DALLAS TX 75201-3140 a true copy of this Citation, upon which | endorsed that date of delivery, together with the accompanying copy of the
CITATION with ORIGINAL PETITION , WITH REQUEST FOR DISCLOSURE .

 

Cause of failure to execute this Citation is

 

Mary Angie Garcia
Clerk of the District Courts of
Bexar County, TX

By: Ana Cortyo, Deputy

ORIGINAL (DK@63)

 

 
4

         

cument1 Filed 04/28/21 Page2

ow

a a
% EO rr = e
C. T1109 UNH WILLD “Teeert/y eBlgetaizez.  — TRASSNOTY FOAUAS NUNLTY

    

\ , A
: - 7 SOZBL Sexe] ‘o]uaquy ues
—, ~ — GPLE-LAeS) Mk Sd
; 4 . : Ku SGGI a LtZ Bins “eaanN M TOT

4919 Asiq Aunoy sexog
BDI aiguy Arey '

 W3ISA
a! As. ea 1 09

GOhO 24021 2000 ObeT O2n2 ©

AIIM

TNE ED)

<= oo == 2 Se See tT ee ee ee
aS paler pe hele hy eRier me-t-y-1-lelebee slay Gets eis P are)
AHOlS FHL OL S4dOVSANE 40 aOA tU HANDS ADVIa
a

   
 

—
¥

ae:

 

 
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 27 of 35
@.cT Corporation

Service of Process
Transmittal
04/06/2021

CT Log Number 539335304

To: Mary Kasper
99 Cents Only Stores
4000 Union Pacific Ave
Commerce, CA 90023-3202

RE: Process Served in Texas

FOR: 99 Cents Only Stores LLC (Domestic State: CA)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:
DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:
ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

REGISTERED AGENT ADDRESS:

VIRGINIA SALDANA, PLTF. vs. 99 CENTS ONLY STORE LLC, ET AL., DFTS.

None Specified
Case # 2021C106190

Personal Injury - Failure to Maintain Premises in a Safe Condition
C T Corporation System, Dallas, TX

By Certified Mail on 04/06/2021 postmarked on 04/01/2021
Texas

None Specified

None Specified

CT has retained the current log, Retain Date: 04/06/2021, Expected Purge Date:
04/11/2021

Image SOP

Email Notification, Mary Kasper mary.kasper@99only.com

Email Notification, Mary Kay Delgado marykay. deltgado@99only.com
Email Notification, Marlon Mendoza marlon, mendoza@99only.com
C T Corporation System

1999 Bryan Street

Suite 900
Dallas, TX 75201

866-331-2303
CentralTeam1 @wolterskluwer.com

The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not atherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims ali liability for the information contained in this form, including for any omissions or inaccuracies that may he contained

therein

Page 1 of 1/ DN
FILED Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 28 of 35
4/26/2021 12:00 AM

Mary Angie Garcia

Bexar County District Clerk

Accepted By: Stephanie West

NO. 2021CI06190
VIRGINIA SALDANA IN THE DISTRICT COURT
Plaintiff

VS.

99 CENTS ONLY STORES, LLC
99 CENTS ONLY STORES,
TEXAS, INC. AND 99 CENTS
ONLY STORE #2839
Defendants § 166TH JUDICIAL DISTRICT

g

§

§

§

§ | BEXAR COUNTY, TEXAS
g

§

§

§

DEFENDANTS AMENDED ORIGINAL ANSWER AND
DEMAND FOR JURY TRIAL

COMES NOW, in the above-entitled and numbered cause and in
answer to Plaintiffs Petition would respectfully show unto the Court as
follows:

I,

Defendants generally deny the allegations of the Petition and thus
asserting the privilege of having such allegations proved by a
preponderance of the evidence. Defendants will amend their answer as
necessary.

Defendants are alleging contributory negligence on the part of the
Plaintiff. Defendant pleads unavoidable accident.

Defendant affirmatively pleads that 99 Cents Only Store number
2839 sued in this case is not liable in the capacity in which it is sued as

alleged by Plaintiff.
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 29 of 35

II.

99 CENTS ONLY STORES, LLC and 99 CENTS ONLY STORES
TEXAS, INC., hereinafter referred to as Defendants, in this cause demands
trial by jury pursuant to Rule 216, Texas Rules of Civil Procedure, and
tenders the required fee.

WHEREFORE, PREMISES CONSIDERED, Defendants pray that
petitioner take nothing by reason of this suit, that the Defendants be
discharged and that they go hence with their costs without delay, and for
such other and further relief, both general and special, at law and in equity,
to which they may show themselves be justly entitled.

Respectfully submitted,

GRIFFIN & GRIFFIN

Zo)
LO z
Fal

MICHAEL J. GRIFFIN III

SBN: 08463020
Michael@griffinandgriffin.us (no e-service)
MARILYN O. GRIFFIN

SBN: 08463020
Marilyn@griffinandgriffin.us (no e-service)
3003 South Loop West, Suite 206
Houston, Texas 77054-1372

(713) 228-6568 Tel.

(713) 228-9900 Fax.

E-service: eservice@griffinandgriffin.us

ATTORNEYS FOR DEFENDANTS
99 CENTS ONLY STORES, LLC AND
99 CENTS ONLY STORES TEXAS, INC.
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 30 of 35

CERTIFICATE OF SERVICE

 

I hereby certify that a true and correct copy of the foregoing
document has been forwarded to the following counsel of record by
certified mail, return receipt requested, e-service, e-mail, facsimile
transmission, and/or hand delivered by messenger, on this the 23"4 day of
April 2021, in compliance with Tex.R.Civ.P. 21:

Erin Anderson Spencer

SBN: 24104963
Erin@spencerandersonfirm.com
4416 Ramsgate, Suite 202

San Antonio, Texas 78230

Tel. 210/699-0004

Fax. 210/699-0005

Lm

MICHAEL J. GRIFFIN III
MARILYN O. GRIFFIN
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 31 of 35

NO. 2021CI06190
VIRGINIA SALDANA IN THE DISTRICT COURT
Plaintiff

VS.

99 CENTS ONLY STORES, LLC
99 CENTS ONLY STORES,
TEXAS, INC. AND 99 CENTS
ONLY STORE #2839
Defendants § 1667 JUDICIAL DISTRICT

§
§
§
§
§ | BEXAR COUNTY, TEXAS
§
§
§
§

VERIFICATION
STATE OF TEXAS §
§
COUNTY OF HARRIS §

BEFORE ME, the undersigned authority, on this day personally
appeared Michael J. Griffin III, known to me to be the person whose
name is subscribed to the foregoing instrument, and acknowledged to me
to be the duly authorized representative of 99 CENTS ONLY STORES,
LLC and 99 CENTS ONLY STORES TEXAS, INC., Defendants in the
above numbered and entitled cause of action, and after being duly
sworn, stated that the Amended Original Answer true and correct as to
the legal status of 99 CENTS ONLY STORE #2839 and that said Michael
J. Griffin III is authorized to make this affidavit on behalf of 99 CENTS
ONLY STORES, LLC and 99 CENTS ONLY STORES TEXAS, INC.,
Defendants. All statements in this motion are within my personal

knowledge and are true and correct.
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 32 of 35

By: LA AZZ

MICHAEL i GRIFFIN III

SWORN TO AND SUBSCRIBED BEFORE ME by the said Michael
J. Griffin III, on this the 234 day of April 2021, to certify which witness
my hand and seal of office.

   

CYNTHIA MONTANA Notary Public in and for

My Notary ID #3753717 The State of Texas
Expires October 29, 2021

 

Printed Name: Cynthia Montana
Commission Expires: 10/29/2021
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 33 of 35

NO. 2021CI06190

VIRGINIA SALDANA IN THE DISTRICT COURT

Plaintiff

VS.
BEXAR COUNTY, TEXAS

99 CENTS ONLY STORES,
TEXAS, INC. AND 99 CENTS

ONLY STORE #2839

§

§

8

8

§

99 CENTS ONLY STORES, LLC §
§

§

§

Defendants §

166TH JUDICIAL DISTRICT
DEFENDANTS NOTICE TO ADVERSE PARTIES OF REMOVAL

TO: Plaintiff, VIRGINIA SALDANA, by and through her attorney of

record, Erin Anderson Spencer, 4416 Ramsgate, Suite 202, San

Antonio, Texas 78230,

Please take notice that the civil action in which you are named as
a plaintiff, commenced on March 31, 2021 in the District Court of Bexar
County Texas entitled: Virginia Saldana v. 99 Cents Only stores, LLC,
99 Cents Only Stores Texas Inc., and 99 Cents Only Store #2839 with
a cause number of 2021-CI-06190 has been removed from that court to
the United States District Court for the Western District of Texas
effective today April 21, 2021. On this date, a Notice of Removal, a copy
of which is attached as Exhibit “A” was filed with the clerk of the United
States District Court copy of that Notice of Removal has been filed with

the clerk of the State Court affecting removal pursuant to 28 U.S.C.

Section 1446.
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 34 of 35

Respectfully submitted,

GRIFFIN & GRIFFIN

Zip b-

MICHAEL J. GRIFFIN III

SBN: 08463020
Michael@griffinandgriffin.us (no e-service)
MARILYN O. GRIFFIN

SBN: 08463020
Marilyn@griffinandgriffin.us (no e-service)
3003 South Loop West, Suite 206
Houston, Texas 77054-1372

(713) 228-6568 Tel.

(713) 228-9900 Fax.

E-service: eservice@griffinandgriffin.us

ATTORNEYS FOR DEFENDANTS
99 CENTS ONLY STORES, LLC AND
99 CENTS ONLY STORES TEXAS, INC.
Case 5:21-cv-00424-OLG Document1 Filed 04/28/21 Page 35 of 35

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing
document has been forwarded to the following counsel of record by
certified mail, return receipt requested, e-service, e-mail, facsimile
transmission, and/or hand delivered by messenger, on this the 23d
day of April 2021, in compliance with Tex.R.Civ.P. 21:

Erin Anderson Spencer

SBN: 24104963
Erin@spencerandersonfirm.com
4416 Ramsgate, Suite 202

San Antonio, Texas 78230

Tel. 210/699-0004

Fax. 210/699-0005

y~

MICHAEL J. GRIFFIN III
MARILYN O. GRIFFIN
